       Case 1:20-cv-00374-NONE-BAM Document 22 Filed 12/04/20 Page 1 of 5


 1   McGLINCHEY STAFFORD
     Brian A. Paino (SBN 251243)
 2   Adam S. Hamburg (SBN 247127)
     Christopher M. Lapidus (SBN 316005)
 3   18201 Von Karman Avenue, Suite 350
     Irvine, California 92612
 4   Telephone:      (949) 381-5900
     Facsimile:      (949) 271-4040
 5   Email:          bpaino@mcglinchey.com
                     ahamburg@mcglinchey.com
 6                   clapidus@mcglinchey.com
 7   Attorneys for Plaintiff HELLENIC PETROLEUM LLC
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   HELLENIC PETROLEUM LLC,                             Case No.: 1:20-CV-00374-NONE-BAM
12                  Plaintiff,                           [Formerly Stanislaus County Superior Court
                                                         Case No. CV-19-000967]
13     v.
14   ELBOW RIVER MARKETING, LTD.,                        STIPULATION AND ORDER TO
                                                         CONTINUE MANDATORY SCHEDULING
15                  Defendants.                          CONFERENCE
16                                                       Scheduling Conference
17                                                       Date: December 15, 2020
                                                         Time: 9:00 a.m.
18                                                       CTRM: #8
19                                                       Action Filed: February 19, 2019
20
21
22          Plaintiff Hellenic Petroleum, LLC (“Hellenic”) and Defendant Elbow River Marketing Ltd.
23   (“Elbow River”), by and through their respective counsel of record, hereby stipulate and agree to
24   continue the Mandatory Scheduling Conference currently scheduled for December 15, 2020 at 9:00
25   a.m. in courtroom 8 of the above-captioned Court before the Hon. Barbara A. McAuliffe, U.S.
26   Magistrate Judge, as set forth herein below.
27   ///
28   ///
29                                                  1           1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 22 Filed 12/04/20 Page 2 of 5


 1           1.    WHEREAS, on or about January 27, 2020, Plaintiff Hellenic filed a First Amended
 2   Complaint in the Superior Court for Stanislaus County.
 3           2.    WHEREAS, on or about March 11, 2020, Defendant Elbow River removed this action
 4   from the Superior Court for Stanislaus County to this Court.
 5           3.    WHEREAS, on March 12, 2020, the Court issued an Order Setting Mandatory
 6   Scheduling Conference (Docket No. 3), which is currently set for December 15, 2020 at 9:00 a.m. in
 7   courtroom 8 before the Hon. Barbara A. McAuliffe, U.S. Magistrate Judge.
 8           4.    WHEREAS, on April 13, 2020, the Court entered a stipulation between the parties
 9   granting Hellenic leave to file a Second Amended Complaint on or before May 4, 2020.
10           5.    WHEREAS, on June 10, 2020, the parties filed a second Stipulation extending
11   Hellenic’s deadline to file a Second Amended Complaint to June 19, 2020, and giving Elbow River
12   45 days to file a responsive pleading to the Second Amended Complaint.
13           6.    WHEREAS, on June 15, 2020, the Court entered an Order granting the Stipulation filed
14   on June 10, 2020, which extended Hellenic’s deadline to file a Second Amended Complaint to June
15   19, 2020, and granted Elbow River 45 days to file its responsive pleading.
16           7.    WHEREAS, thereafter, Hellenic filed its Second Amended Complaint on June 26,
17   2020.
18           8.    WHEREAS, pursuant to Section II of the Court’s Standing Order on civil law and
19   motion, counsel for Hellenic and Elbow River began meeting and conferring regarding Hellenic’s
20   Second Amended Complaint and Elbow River’s intent to file a Motion to dismiss pursuant to FRCP
21   12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP 12(f), and
22   the Parties agreed that Elbow River shall have additional time to respond to the Second Amended
23   Complaint.
24           9.    WHEREAS, in light of the extended deadline to file the Second Amended Complaint
25   and the corresponding extension of time for Elbow River to file its responsive pleading, and in an
26   effort to promote judicial economy and judicial efficiency in connection with the case management of
27   the case, the Court continued the Mandatory Scheduling Conference to December 15, 2020 at 9:00
28   a.m. in courtroom 8 before the Hon. Barbara A. McAuliffe, U.S. Magistrate Judge.
29                                                    2          1:20-CV-00374-NONE-BAM
30           STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 22 Filed 12/04/20 Page 3 of 5


 1          10.     WHEREAS, on September 3, 2020, Elbow River filed its Motion to dismiss pursuant
 2   to FRCP 12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP
 3   12(f) (the “Motion”). The hearing on the Motion was initially set for October 30, 2020.
 4          11.     WHEREAS, the Court took Elbow River’s Motion under submission without oral
 5   argument.
 6          12.     WHEREAS, as of the date of the filing of this Stipulation, the Court has not issued a
 7   ruling on the Motion.
 8          13.     WHEREAS, in light of the fact that the Court has not issued a ruling on the Motion,
 9   and in an effort to promote judicial economy and judicial efficiency in connection with the case
10   management of the case, the parties believe that the Mandatory Scheduling Conference should be
11   continued to a date after the Court issues its ruling on the Motion.
12          NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by the parties
13   through their respective counsel, and subject to the Order of the Court, that the Mandatory Scheduling
14   Conference currently scheduled for December 15, 2020 at 9:00 a.m. in courtroom 8 be continued
15   approximately 60 days to February 23, 2021 at 9:00 a.m. in courtroom 8, or to another date and time
16   that the Court is available to hear this matter.
17          IT IS SO STIPULATED.
18    Dated: December 3, 2020                           McGLINCHEY STAFFORD, PLLC
19
                                                        By: /s/ Adam S. Hamburg
20                                                         BRIAN PAINO
                                                           ADAM S. HAMBURG
21                                                         Attorneys for Plaintiff
                                                           HELLENIC PETROLEUM, LLC
22
23
24    Dated: December 3, 2020                           ROPERS MAJESKI PC
25
                                                        By: /s/ Nicole S. Healy
26                                                         NICOLE S. HEALY
27                                                         Attorneys for Defendant
                                                           ELBOW RIVER MARKETING, LTD.
28
29                                                        3     1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 22 Filed 12/04/20 Page 4 of 5


 1                                                  ORDER
 2          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation. The Mandatory
 3   Scheduling Conference currently scheduled for December 15, 2020 at 9:00 a.m. in courtroom 8, is
 4   hereby continued to February 23, 2021 at 9:30 a.m. in Courtroom 8 (BAM) before Magistrate
 5   Judge Barbara A. McAuliffe to allow the Court to rule on the pending Motion to Dismiss. The
 6   parties shall file a Joint Scheduling Report at least one (1) full week prior to the Scheduling
 7   Conference. The parties shall appear at the Scheduling Conference with each party connecting
 8   remotely either via Zoom video conference or Zoom telephone number. The parties shall be
 9   provided with the Zoom ID and password by the Courtroom Deputy prior to the conference. The
10   Zoom ID number and password are confidential and are not to be shared. Appropriate court attire
11   required.
12
     IT IS SO ORDERED.
13
14      Dated:     December 4, 2020                            /s/ Barbara   A. McAuliffe              _
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28
29                                                      4       1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 22 Filed 12/04/20 Page 5 of 5


 1                                         ECF ATTESTATION
 2          I, Adam S. Hamburg, am the ECF User whose ID and password are being used to file this
 3   STIPULATION AND [PROPOSED] ORDER TO CONTINUE MANDATORY SCHEDULING
 4   CONFERENCE. In compliance with Civil Local Rule 5-1(i)(3), I attest that concurrence in this
 5   Stipulation has been obtained from any signatories indicated by a “conformed” signature (/s/) within
 6   this e-filed document.
 7   Dated: December 3, 2020                              /s/ Adam S. Hamburg
                                                          Adam S. Hamburg
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                                    5         1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
